          Case 4:20-cv-02433-YGR Document 18 Filed 08/25/20 Page 1 of 2


                                                                          S DISTRICT
 1   Reuben D. Nathan, Esq. (SBN 208436)                               ATE           C
                                                                      T
     Email: rnathan@nathanlawpractice.com




                                                                                                        O
                                                                 S




                                                                                                         U
                                                                ED
 2   NATHAN & ASSOCIATES, APC




                                                                                                          RT
                                                                                          ERED




                                                            UNIT
     2901 West Pacific Coast Highway, Suite 350                              O ORD
 3   Newport Beach, California 92663                                  IT IS S




                                                                                                                R NIA
     Telephone:    (949) 270-2798
 4   Facsimile:    (949) 209-0303                                                                z R o ge r s
                                                                                     e Gonzale




                                                            NO
                                                                               onn
                                                                      Judge Yv




                                                                                                                FO
 5   Attorneys for Plaintiff




                                                             RT




                                                                                                           LI
     Michael Santini                                                 ER        8/25/2020




                                                                H




                                                                                                         A
 6                                                                        N                                C
                                                                                            F
                                                                              D IS T IC T O
                                                                                    R
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11   MICHAEL SANTINI, an individual on behalf           Case No. 4:20-cv-2433-YGR
     of himself and all others similarly situated and
12   the general public,                                NOTICE OF DISMISSAL
13                  Plaintiff(s),
14   v.
15   NESTLÉ, USA, INC., and DOES 1 through 10,
     inclusive,
16
                    Defendant(s).
17

18

19

20

21

22

23

24

25

26

27

28



                                                                                     NOTICE OF DISMISSAL
                                                                                  CASE NO. 4:20-cv-2433-YGR
       Case 4:20-cv-02433-YGR Document 18 Filed 08/25/20 Page 2 of 2



 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby dismisses this action with

 2   prejudice.

 3

 4
     DATED: August 17, 2020                               NATHAN & ASSOCIATES, APC.
 5                                                        Reuben D. Nathan
 6                                                        By:   _/s/ Reuben D. Nathan_
                                                                   Reuben D. Nathan
 7
                                                          Attorney for Plaintiff Michael Santini
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
                                                                                NOTICE OF DISMISSAL
                                                                             CASE NO. 4:20-cv-2433-YGR
